                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

    PAULA S. SAWYER,1 Acting
    Regional Director of the Fourteenth
    Region of the National Labor                                 4:19-CV-3016
    Relations Board, for and on behalf of
    the NATIONAL LABOR RELATIONS
    BOARD,

                        Petitioner,                      ORDER TO SHOW CAUSE

    vs.

    NOAH'S ARK PROCESSORS, LLC
    d/b/a WR RESERVE,

                        Respondent.


          IT IS ORDERED:


          1.    The Clerk of the Court is directed to substitute Paula S.
                Sawyer, Acting Regional Director of the Fourteenth Region
                of the National Labor Relations Board, for and on behalf of
                the National Labor Relations Board, as the petitioner.


          2.    The respondent is ordered to respond to the petitioner's
                motion for civil contempt (filing 26) on or before September
                30, 2019, and show cause why it should not be held in
                contempt of this Court for having violated the terms of the




1   Paula S. Sawyer is now the Acting Regional Director of the Fourteenth Region of the NLRB,
and will be automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d).
     preliminary     injunction    entered    by    this      Court's
     Memorandum and Order of May 10, 2019 (filing 21).


3.   The petitioner may reply in support of her motion for
     contempt (filing 26) on or before October 7, 2019.


4.   The petitioner's motion for oral argument (filing 29) is
     denied without prejudice to the Court's later determination
     that oral argument or an evidentiary hearing are necessary
     to the Court's disposition of the petitioner's motion.


Dated this 18th day of September, 2019.


                                     BY THE COURT:



                                     John M. Gerrard
                                     Chief United States District Judge




                               -2-
